Name: Commission Regulation (EC) No 27/2003 of 7 January 2003 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0027Commission Regulation (EC) No 27/2003 of 7 January 2003 concerning the issue of import licences for certain preserved mushrooms Official Journal L 003 , 08/01/2003 P. 0003 - 0003Commission Regulation (EC) No 27/2003of 7 January 2003concerning the issue of import licences for certain preserved mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms(1), as last amended by Regulation (EC) No 1286/2002(2), and in particular Article 6(4) thereof,Whereas:(1) Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications.(2) The quantities applied for on 2 January 2003 pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 exceed the quantity available. As a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended,HAS ADOPTED THIS REGULATION:Article 1Import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 on 2 January 2003 and submitted to the Commission on 3 January 2003 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 17,41 % of the quantity applied for.Article 2The issue of import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 shall be suspended for applications submitted from 3 January until 14 October 2003.Article 3This Regulation shall enter into force on 8 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 212, 7.9.1995, p. 16.(2) OJ L 187, 16.7.2002, p. 23.